DETAILED ACTION
Applicant: FLANAGAN, Kevin R. & PALASSIS, Christopher J.
Assignee: YSI, Inc.
Attorney: William J. Barber (Reg. No.: 32,720)
Filing: Request for Continued Examination filed 13 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
 
Status of Claims
Claims 50-71 are currently pending in the instant application, claims 1-49 have been cancelled by preliminary amendment, and claims 50 and 65 have been further amended.

Response to Arguments
Persuasive Arguments – Specification & Drawing Objections
Applicant’s arguments, see Pages 10-15, filed 13 April 2022, with respect to claim rejections in view of Tartakovsky et al. have been fully considered and are persuasive in that the claims have been amended to removed indefiniteness and further require “provide spectrum analyzer signaling containing information about whether the water is impacted by sewage”.  The rejection of the claims in view of Tartakovsky et al. has been withdrawn.  However, upon further consideration, the claims are rejected in view of Baker, Fluorescence Excitation-Emission Matrix Characterization of Some Sewage-Impacted Rivers, 26 January 2001, Environmental Science & Technology, Vol. 35, No. 5 and Tedetti et al. (US Pub. 2013/0327961), see below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50-51, 53-59, 64-66, and 68-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Fluorescence Excitation-Emission Matrix Characterization of Some Sewage-Impacted Rivers, 26 January 2001, Environmental Science & Technology, Vol. 35, No. 5 and Tedetti et al. (US Pub. 2013/0327961).
Regarding claims 50 and 65, Baker discloses a fluorometer for monitoring (claim 50) and a method for monitoring (claim 65) the quality of water (Baker: Abstract – distinct fluorescence profiles from tryptophan and fulvic-like fluorescence intensities used to investigate sewage treatment works (STW) in sewage impacted river water), comprising: 
excitation sources (Pg. 949, Left Column (L.C.) – excitation wavelengths were incremented from 250 to 400 nm at 5-nm steps w/ xenon excitation source), each excitation source configured to provide respective excitation source optical signaling at a respective illuminating wavelength (Figs. 1-2 fluorescence excitation-emission matrix (EEM) – excitation/emission peaks obtained for Tryptophan, Humic-like, & Fulvic-like fluorescence peaks A, B, & C, respectively); and

    PNG
    media_image1.png
    586
    2140
    media_image1.png
    Greyscale

a spectrum analyzer (Pg. 949, L.C. – Perkin-Elmer LS-50B luminescence spectrometer) configured to receive collected or captured fluorescence optical signaling (Figs. 1-2 fluorescence EEM), spectrally discriminate the collected or captured fluorescence optical signaling received to determine information about multiple, independent or coexisting fluorescent species in water (Fig. 2 – clear differences between upstream & STW discharge/downstream fluorescence intensities make it clear that multiple, independent or coexisting fluorescent species are detected in sewage impacted waters; Fig. 3 sewage treatment works (STW) impacted samples were easily differentiated from other samples; Pg. 951, L.C.-R.C. – fluorescence intensity of both fulvic-like and tryptophan fluorescence centers are significantly higher than the upstream samples for both rivers), and provide spectrum analyzer signaling containing information about whether the water is impacted by sewage determined by an identification based upon the multiple, independent or coexisting fluorescent species detected in the water (Fig. 2; Fig. 3; Pg. 951, L.C.-R.C. – distinctive fluorescence signature for sewage impacted waters).
However, Baker fails to specifically disclose optics.
In a related field of endeavor, Tedetti et al. discloses a fluorometer for monitoring the quality of water (Tedetti et al.: Figs. 1-7 fluorometer 10; ¶73 detection/quantification of tryptophan (Try) . . . is a good indicator of the presence of fecal bacteria and wastewater contamination), comprising: 
excitation sources (Fig. 6 UV LEDs 44,46), each excitation source configured to provide respective excitation source optical signaling at a respective illuminating wavelength (¶¶71-80 – excitation wavelengths designed for soil humic acids (SHA) and tryptophan (Try)); 

    PNG
    media_image2.png
    503
    1278
    media_image2.png
    Greyscale

optics (Fig. 4 optic systems 56,58) configured to receive optical radiation in a range or distribution of emission wavelengths (¶¶71-80 – emission wavelengths combination V1/V2: SHA/Try), and provide collected or captured fluorescence optical signaling containing information about multiple, independent or coexisting fluorescent species in water (¶5 – fluorophores of the ‘polluting type’ include tryptophan (Try) and soil humic acids (SHA); ¶¶71-80 – detection of SHA and Try - which is a good indicator of fecal bacteria and wastewater contamination) that emit the optical radiation in the range or distribution of the emission wavelengths when illuminated by the excitation sources (¶¶71-74); and 
a spectrum analyzer (¶¶106-108 fluorometer) configured to receive the collected or captured fluorescence optical signaling, spectrally discriminate the collected or captured fluorescence optical signaling received to determine information about the multiple, independent or coexisting fluorescent species in the water (¶¶71-80), and provide spectrum analyzer signaling containing information about whether the water is impacted by sewage (¶5 – fluorophores of the ‘polluting type’; ¶¶71-80 SHA & Try are pollutants & Try is a good indicator for sewage) determined by an identification based upon the multiple, independent or coexisting fluorescent species detected in the water (¶¶71-80).
In view of the ability to monitor sewage levels in water based on fluorescence detection of tryptophan and fulvic-like acids as is disclosed in Baker at Figure 2 & Page 951 and in view of the ability to utilize a submersible fluorometer capable of detecting multiple fluorophores by reorienting the excitation and fluorescence light flows in the desired direction as is disclosed in Tedetti et al. at Figures 4-7 and Paragraphs 62-68, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tedetti et al. with the teachings of Baker to utilize the detection of tryptophan and fulvic-like acids in a compact fluorometer with optical systems for redirecting excitation and emission wavelengths which involves routine rearrangements of parts and filtering as disclosed in Tedetti et al. at Paragraph 80.

Regarding claims 51 and 66, Tedetti et al. further discloses wherein the excitation sources comprise a plurality of excitation LEDs (Tedetti et al.: Fig. 4 UV LEDs 44,46) configured to provide respective LED excitation source optical signaling at a corresponding plurality of respective illuminating wavelengths (¶¶71-80).
Regarding claims 53 and 68, Tedetti et al. further discloses wherein the optics comprise a focusing lens (Tedetti et al.: Fig. 7 lens 62; ¶67 each optical system 56, 58 comprises a biconvex quartz lens (only the lens 62 of the measuring path V2 is visible in FIG. 7), and a quartz prism 64, 66 inclined at 45°) that provides the collected or captured fluorescence optical signaling in the form of focusing lens signaling onto the spectrum analyzer (Fig. 7 photodiode 50 lens 62; ¶67; ¶¶106-108).
Regarding claims 54 and 69, Tedetti et al. further discloses wherein the optics comprise one or more fiber optic waveguides (Fig. 7 optical fiber 100; ¶120) which makes it possible to transfer light from the LED to a reference photodiode (Fig. 7 detector 86).  However, it fails to disclose a fiber optic waveguide for collecting fluorescence for the spectrum analyzer.  In view of the ability to efficiently transfer light from one location to another as is disclosed in Tedetti et al. at Figure 7 & Paragraph 120, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to likewise utilize a fiber optic waveguide to efficiently transfer light from the fluorescence focusing optic to the spectrum analyzer.  
Regarding claims 55 and 70, Baker further discloses wherein the spectrum analyzer is selectively enabled or scanned to produce any combination of excitation wavelengths or detected fluorescence emission (Baker: Figs. 1-2 fluorescence excitation-emission matrix (EEM); Pg. 949, L.C. - To obtain fluorescence EEMs, excitation wavelengths were incremented from 250 to 400 nm at 5-nm steps; for each excitation wavelength, the emission was detected from 300 to 500 nm at 0.5-nm steps.).
Regarding claim 56, Tedetti et al. further discloses wherein the fluorometer comprises an opto-mechanical head (Tedetti et al.: Figs. 1-6 fluorometer 10) that contains the excitation sources (Fig. 6 UV LEDs 44,46), the optics (Figs. 4 & 7 optical systems 56,58 lens 62; ¶67) and the spectrum analyzer (Figs. 6-7 detectors 48,50).
Regarding claim 57, Tedetti et al. further discloses wherein the optics comprises photodiodes (Figs. 6-7 photodiodes 48,50) with associated bandpass filters (Fig. 7 filter 54; ¶62 filter; ¶¶71-80 – emission wavelengths) spectrally centered about fluorescence emission wavelengths of interest (¶¶71-80 – fluorescence wavelengths of interest for Try, SHA, & other fluorophores).
Regarding claim 58, Tedetti et al. further discloses wherein the fluorometer is configured in, or forms part of, a single sensor body (Figs. 1-7 fluorometer 10).
Regarding claim 59, Tedetti et al. further discloses wherein the single sensor body comprises a sonde having a water tight housing that encloses the fluorometer (Figs. 1-7 fluorometer 10; ¶¶40-41 – fluorometer is made to be used underwater; ¶¶54-56 – fluorometer protected in dry compartment).
Regarding claim 71, Baker and Tedetti et al. further disclose wherein the method comprises configuring the spectrum analyzer with a signal processor or processing module that receives the collected or captured fluorescence optical signaling (Baker: Figs. 1-2; Pg. 949; Tedetti et al.: ¶¶71-80), spectrally discriminates the collected or captured fluorescence optical signaling received to determine information about the multiple, independent or coexisting fluorescent species in the water (Baker: Fig. 2 – Tryptophan and Fulvic-like species detected; Pg. 951; Tedetti et al.: ¶¶71-80), and provide spectrum analyzer signaling containing information about sewage impacted water determined by a wastewater identification based upon the multiple, independent or coexisting fluorescent species detected in the water (Baker: Fig. 2 – Tryptophan and Fulvic-like species detected; Pg. 951; Tedetti et al.: ¶5; ¶¶71-80).

Claims 52, 60-62, 64, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Tedetti et al. as applied to claims 51, 59, and 66, respectively, above, and further in view of Hoang et al. (US Pat. 7,470,917).
Regarding claims 52 and 67, Tartakovsky et al. discloses the fluorometer of claim 50 and method of claim 66 and the excitation sources of claims 51 and 65 (Fig. 6 UV LEDs 46,48) and optics (Fig. 7 lens 62; ¶67), however, it fails to disclose LEDs arranged circumferentially about the optics.
In a related field of endeavor, Hoang et al. discloses a fluorometer for monitoring the quality of water (Hoang et al.: Abstract – submersible fluorometer), comprising: excitation sources (110), optics (166,168; C.4:L.40-45) configured to receive optical radiation in a range or distribution of emission wavelengths (C.9:L.28-31 – photodiode 170 has a high dynamic range to distinguish between different fluorescence), and provide collected or captured fluorescence optical signaling containing information about multiple, independent or coexisting fluorescent species in water (C.9:L.4-6 sample of water; C.9:L.28-31 living things in the water) that emit the optical radiation in the range or distribution of the emission wavelengths (C.9:L.2-36 illumination by the sampling LED 110 causes fluorescence) when illuminated by the excitation sources (110) wherein the plurality of excitation LEDs (110) are 

    PNG
    media_image3.png
    758
    548
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    714
    368
    media_image4.png
    Greyscale

configured or arranged circumferentially (Fig. 3) about the optics (window 140 aperture 160 lenses 162,166,168) and a spectrum analyzer (170; C.9:L.28-31), and further discloses wherein the optics comprise a focusing lens (Fig. 2 focusing lens 166,168; C.4:L.40-45) that provides the collected or captured fluorescence optical signaling in the form of focusing lens signaling (C.9:L.2-36) onto the spectrum analyzer (170).
In view of the ability to provide even illumination of samples while also collecting fluorescence from the sample area with circumferentially arranged excitation LEDs and a central focusing lens as is disclosed in Hoang et al. at Figures 1-3 & Column 4, Lines 40-53, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoang et al. with the teachings of Tartakovsky et al. to evenly illuminate and collect fluorescence emissions from a sample area with an optical system.

Regarding claim 60, Hoang et al. further discloses wherein the sonde comprises a port (Fig. 1 end cap 190); and the fluorometer comprises an electrical connector (195) configured to plug into the port of the sonde (Fig. 1 optical components 105 O-rings 116 & 191 tube 175 end cap 190).
Regarding claim 61, Hoang et al. further discloses wherein the electrical connector is configured to attach to a printed circuit board containing sensor electronics (Fig. 1 printed circuit board 112 printed circuit board 172). 
Regarding claim 62, Hoang et al. further discloses wherein the sensor electronics include the signal processor or processing module (Hoang et al.: Fig. 4 microcontroller 205; C5:L.43-67).
Regarding claim 64, Tartakovsky et al. further discloses wherein the method comprises configuring the spectrum analyzer (18) with a signal processor or processing module (20) that receives the collected or captured fluorescence optical signaling (¶52; ¶¶59-61), spectrally discriminates the collected or captured fluorescence optical signaling (¶¶59-61) received to determine information about the multiple, independent or coexisting fluorescent species in the water (¶51; ¶73), and provide spectrum analyzer signaling containing information about sewage impacted water determined by a wastewater identification based upon the multiple, independent or coexisting fluorescent species detected in the water (¶51; ¶¶59-61; ¶73).

Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Tedetti et al., and Hoang et al. as applied to claim 62 above, and further in view of Jung et al. (US Pat. 6,266,047).
Regarding claim 63, Baker, Tedetti et al., and Hoang et al. disclose the fluorometer of claim 62, and Hoang et al. further discloses wherein the sonde (Hoang et al.: Fig. 1 optical components 105 O-rings 116 & 191 tube 175) comprises a tight housing (C.4:L.3-4 form a water tight seal) having a window (140) configured to allow optical transmission/interaction between the multiple, independent or coexisting fluorescent species to be detected (C.9:L.28-31) and the electro-opto-mechanical components (Fig. 1-2 opto-mechanical head 105), but they are silent regarding a sapphire window.
In a related field of endeavor, Jung et al. discloses a fluorometer (Jung et al.: Fig. 2; C.11:L.45-67 – fluorescence measurement of object made) including an excitation source (S) and a spectral analyzer (Fig. 2 light receivers R1-R3; C.20:L.63-C.21:L.16) including a tight housing (Fig. 7A housing 80) having a window (82) wherein the window is made of Sapphire (C.17:L.47-67 sapphire window). 

    PNG
    media_image5.png
    404
    970
    media_image5.png
    Greyscale

In view of the ability to construct a protective cap which allows for excitation and emission light to pass with a sapphire window as is disclosed in Jung et al. at Column 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung et al. with the teachings of Baker, Tedetti et al., and Hoang et al. to utilize a sapphire window in a protective housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884